Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 1 of 21 PageID #: 1485




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                             BOWLING GREEN DIVISION
                         CIVIL ACTION NO. 1:20-CV-00052-HBB


STACY M. EVANS                                                                        PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                   DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Stacy M. Evans (“Plaintiff”) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both Plaintiff

(DN 16) and Defendant (DN 19) have filed a Fact and Law Summary. For the reasons that follow,

the final decision of the Commissioner is AFFIRMED, and judgment is GRANTED for the

Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and FED. R. CIV. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 12). By Order entered

September 29, 2020 (DN 13), the parties were notified that oral arguments would not be held

unless a written request therefor was filed and granted. No such request was filed.
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 2 of 21 PageID #: 1486




                                              FINDINGS OF FACT

        Prior to the present case, on June 30, 2014, Plaintiff protectively filed an application for

Supplemental Security Income Benefits (Tr. 28, 180). Plaintiff alleged to have become disabled

on January 1, 2014, which was amended to August 1, 2014 (Id.). The previous Administrative

Law Judge, Yvette N. Diamond (“ALJ Diamond”), found that Plaintiff had the following severe

impairments: degenerative disc disease of the lumbar spine; degenerative joint disease of the

knees, status post right knee arthroscopy; diabetes mellitus; asthma; obesity; and depressive

disorder (Tr. 182). None of these severe impairments met or medically equaled the Listings in

Appendix 1 (Id.). Ultimately, on February 22, 2016, ALJ Diamond denied Plaintiff’s claim at the

fifth step and found that she was not under a disability from August 1, 2014 (Tr. 28, 190-92).

        Plaintiff protectively filed an application for Supplemental Security Income Benefits on

August 11, 20161 (Tr. 19, 201 216, 355). Plaintiff alleges to have become disabled on February

18, 2016, as a result of depression, anxiety, asthma, migraines, high blood pressure, diabetes, back

problems, and acid reflux (Tr. 19, 201-02, 346). This claim was initially denied on December 27,

2016, and the denial of the claim was affirmed upon reconsideration on March 14, 2017 (Tr. 19,

212-13, 228-29). Administrative Law Judge Walter R. Hellums (“ALJ Hellums”) conducted a

video hearing from St. Louis, Missouri on September 4, 2018 (Tr. 19, 147). Virtually present at

the hearing from Bowling Green, Kentucky was Plaintiff and his attorney Mary Burchett-Bower

(Id.). During the hearing, Tanja H. Hubacker testified as a vocational expert (Tr. 19, 147, 171-75).



1   ALJ Hellums stated that Plaintiff’s application date was August 30, 2016, as opposed to Plaintiff’s protective
    filing date of August 11, 2016 (Tr. 19, 32-33, 201 216, 355). However, “[P]laintiff concedes that the error was
    harmless[,]” as “[t]he ALJ was clearly intending to address the earliest relevant date in the case[, and n]othing
    occurred between the protective filing date [. . .] and the application date [. . .] documenting a change in conditions
    during this short period” (DN 16 PageID 1451).

                                                            2
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 3 of 21 PageID #: 1487




       At the first step, ALJ Hellums found that Plaintiff had not engaged in substantial gainful

activity since August 30, 2016 (Tr. 21). At the second step, ALJ Hellums determined Plaintiff

has the following severe impairments: thoracolumbar degenerative disc disease, asthma, right knee

chondromalacia, morbid obesity, anxiety, and depression (Id.).         ALJ Hellums also found

Plaintiff’s hypertension, diabetes, sleep apnea, kidney stones, borderline hepatomegaly with fatty

infiltration, and gastroesophageal reflux disease to be nonsevere, while Plaintiff’s migraine

headaches were not considered a medically determinable impairment (Tr. 21-22). At the third

step, ALJ Hellums concluded that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in

Appendix 1 (Tr. 22).

       At the fourth step, ALJ Hellums found that Plaintiff has the residual functional capacity

(RFC) to perform light work as defined in 20 C.F.R. § 416.967(b) with the following limitations:

she is able to occasionally climb ramps and stairs; never climb ladders, ropes, or scaffolds;

occasionally use foot controls with the bilateral lower extremities; and occasionally stoop, kneel,

crouch, and crawl; Plaintiff must avoid frequent exposure to work-related extreme cold, extreme

heat, and humidity; avoid frequent exposure to pulmonary irritants, such as fumes, odors, dusts,

gases, and poor ventilation and must avoid frequent exposure to hazards, such as unprotected

heights and unguarded moving machinery; Plaintiff is able to perform work that requires

occasional contact with the public and coworkers; and she is able to perform work that requires

occasional changes in work tasks and station (Tr. 25). ALJ Hellums found Plaintiff has no past

relevant work (Tr. 31).




                                                3
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 4 of 21 PageID #: 1488




       At the fifth step, ALJ Hellums also considered Plaintiff’s RFC, age, education, and past

work experience, as well as testimony from the vocational expert, to find that Plaintiff is able to

perform other jobs that exist in significant numbers in the national economy (Id.). Therefore, ALJ

Hellums concluded that Plaintiff has not been under a “disability,” as defined in the Social Security

Act, since August 30, 2016 (Tr. 32).

       Plaintiff timely filed a request for the Appeals Council to review ALJ Hellums’ decision

(Tr. 326-28). The Appeals Council denied Plaintiff’s request for review (Tr. 1-4).

                                    CONCLUSIONS OF LAW

                                        Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by “substantial evidence,” 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). “Substantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.” Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court “may not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.” Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).




                                                 4
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 5 of 21 PageID #: 1489




       As previously mentioned, the Appeals Council denied Plaintiff’s request for review of ALJ

Hellums’ decision (Tr. 1-4). At that point, ALJ Hellums’ decision became the final decision of

the Commissioner.       20 C.F.R. § 422.210(a); see 42 U.S.C. § 405(h) (finality of the

Commissioner’s decision). Thus, the Court will be reviewing the decision of ALJ Hellums, not

the Appeals Council, and the evidence that was in the administrative record when ALJ Hellums

rendered the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec.,

96 F.3d 146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                       The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

“disability” is defined as an

              [I]nability to engage in any substantial gainful activity by reason of
              any medically determinable physical or mental impairment which can
              be expected to result in death or which has lasted or can be expected
              to last for a continuous period of not less than twelve (12) months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See “Evaluation of disability in general,” 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?



                                                 5
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 6 of 21 PageID #: 1490




               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the residual functional capacity to
                       return to his or her past relevant work?

               5)      Does the claimant’s residual functional capacity, age,
                       education, and past work experience allow him or her to
                       perform a significant number of jobs in the national
                       economy?

Here, ALJ Hellums denied Plaintiff’s claim at the fifth step.

                     Drummond Challenge to ALJ Hellums’ Determination

       1. Arguments of the Parties

       Plaintiff’s primary challenge to ALJ Hellums’ determination is centered upon the RFC

finding (DN 16 PageID 1452). Plaintiff claims, “The ALJ recognize[d] a prior decision in

[Plaintiff’s] June 30, 2014 (protective filing date) application for SSI benefits” and that decision

noted the following severe impairments: “[d]egenerate disc disease of the lumbar spine;

degenerative joint disease of the knees, status post right knee arthroscopy; diabetes mellitus;

asthma; obesity; and depressive disorder” (Id. at PageID 1453). However, when looking at the

SSI application before the Court, “the ALJ indicate[d] new and additional evidence that provides

a basis for a different finding of [Plaintiff’s] residual functional capacity[,]” but “[d]espite the

ALJ’s conclusion, evidence in the August 2016 application suggest a worsening in the lumbar

spine impairment, not improvement” (Id. at PageID 1454-55).



                                                 6
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 7 of 21 PageID #: 1491




       In contrast, Defendant claims “[t]he ALJ’s assessment of Plaintiff’s residual functional

capacity . . . was reasonable and supported by substantial evidence” (DN 19 PageID 1468).

Defendant argues that “[t]he ALJ considered the prior ALJ’s decision, and discussed it in light of

Drummond v. Comm’r of Soc. Sec., . . . and Acquiescence Ruling [] 98-4(6)” (Id. at PageID 1469)

(citing Tr. 19, 28). Defendant, after a thorough recounting of Drummond and its progeny, asserts

that ALJ Hellums properly made “determinations based on a ‘fresh look’ of the ‘new evidence . .

. that covers a new period of alleged disability while being mindful of past rulings and the record

in prior proceedings” (Id. at PageID 1470) (citing Early v. Comm’r of Soc. Sec., 893 F.3d 929,

931 (6th Cir. 2018)). “The ALJ acknowledged that there was a prior claim that was denied at the

hearing level[,]” but “[t]he ALJ explained that the current claim involved deciding whether

Plaintiff was disabled during a period that was not adjudicated in the final decision on the prior

claim” (Id.) (citing Tr. 28) (footnote omitted). Thus, ALJ Hellums properly considered new

evidence regarding Plaintiff’s impairments and physical limitations (Id. at PageID 1470-72).

       2. Discussion

       At the fourth step, the Administrative Law Judge crafts an RFC finding which is the

ultimate determination of what a claimant can still do despite his or her physical and mental

limitations. 20 C.F.R. §§ 416.945(a), 416.946(c). The Administrative Law Judge makes this

finding based on a consideration of medical source statements and all other evidence in the case

record. 20 C.F.R. §§ 416.929, 416.945(a), 416.946(c). Thus, in making the RFC finding, the

Administrative Law Judge must necessarily assign weight to the medical source statements in the

record and assess the claimant’s subjective allegations. 20 C.F.R. §§ 416.927(c), 416.929(a).




                                                7
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 8 of 21 PageID #: 1492




While opinions from treating and examining sources are considered on the issue of RFC, the

Administrative Law Judge is responsible for making that determination. 20 C.F.R. § 416.927(d).

       There is a difference between a medical opinion and an RFC Assessment prepared by the

Administrative Law Judge. The medical opinion is submitted by a medical source and expresses

impairment-related functional limitations.       20 C.F.R. §§ 416.913(a)(2), 416.927(a)(1).      By

contrast, the RFC Assessment is the Administrative Law Judge’s ultimate finding of what the

claimant can still do despite her limitations. 20 C.F.R. §§ 416.945(a), 416.946.

       Turning to the issue of a prior application’s determination in the record, in Drummond v.

Comm’r of Soc. Sec., the Sixth Circuit held that the principles of res judicata apply to RFC

findings in the final decision of the Commissioner.           See 126 F.3d 837, 842-843.      More

specifically, the Sixth Circuit directed that when there is final a decision concerning a claimant’s

entitlement to benefits, and the claimant files a new application for benefits addressing the

unadjudicated period of time that proximately follows the adjudicated period of time, the

Commissioner is bound by the RFC findings in that final decision absent changed circumstances.

Id. Notably, the Sixth Circuit indicated that the burden is on the Commissioner to introduce

substantial evidence demonstrating changed circumstances to escape res judicata. Id. at 843.

       In light of Drummond, the Commissioner issued Acquiescence Ruling (“AR”) 98-4(6)

directing states within the Sixth Circuit to follow that holding, by explaining the following in the

pertinent part:

                  When adjudicating a subsequent disability claim with an
                  unadjudicated period arising under the same title of the [Social
                  Security] Act as the prior claim, adjudicators must adopt such a
                  finding from the final decision by an ALJ or the Appeals Council on
                  the prior claim in determining whether the claimant is disabled with

                                                   8
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 9 of 21 PageID #: 1493




               respect to the unadjudicated period unless there is new and material
               evidence relating to such a finding or there has been a change in the
               law, regulations or rulings affecting the finding or the method for
               arriving at the finding.

AR 98–4(6), 1998 WL 283902, at *3 (June 1, 1998) (emphasis added). Although Drummond

involved a Title II case, AR 98-4(6) recognizes that “similar principles also apply to Title XVI

cases.” Id. n.1. Therefore, AR 98-4(6) directs that the “Ruling extends to both title II and title

XVI disability claims.” Id.

       On February 22, 2016, ALJ Diamond found that has the following severe impairments:

degenerative disc disease of the lumbar spine, status post right knee arthroscopy; diabetes mellitus;

asthma; obesity; and depressive disorder (Tr. 182). However, none of those impairments, or

combination thereof, met or medically equaled the listings in Appendix 1 (Id.). Thus, Plaintiff

had an RFC to perform light work with the following limitations: she can lift and carry twenty

pounds occasionally and ten pounds frequently; stand or walk for six out of eight hours; and sit for

six out of eight hours; she can occasionally climb stairs, balance, stoop, kneel, crouch, and crawl

but cannot climb ladders; she required the option to sit or stand at will without leaving the

workstation; she cannot have concentrated exposure to temperature extremes, respiratory irritants,

vibration, or hazards; she is limited to simple, routine tasks and occasional contact with

supervisors, coworkers, and the public; restricted to low stress work defined as occasional decision

making and occasional changes in work setting (Tr. 184-85).

       ALJ Hellums, in determining Plaintiff’s new RFC, found that “new and additional evidence

that provides a basis for a different finding” was present in the new application (Tr. 28).

“Specifically, [ALJ Hellums found] that the mild findings on physical examination . . . do not


                                                 9
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 10 of 21 PageID #: 1494




support the balancing, vibration, or sit/stand limitation given by [ALJ Diamond]” (Id.).

Additionally, Plaintiff’s knee and radiculopathy supported limitations on the use of foot controls

(Id.). Throughout the paragraph distinguishing from ALJ Diamond’s opinion, ALJ Hellums cited

no exhibits or evidence, except for citing ALJ Diamond’s decision in preface (Id.).

       At issue, then, is whether there was new and material evidence that substantiates a

deviation from ALJ Diamond’s determination regarding the balance, vibration, and sit/stand

limitations, as well as the foot control limitations. Upon first review of the relevant limitations,

ALJ Diamond’s RFC determination had the following limitations: Plaintiff can stand or walk for

six out of eight hours; she can sit for six out of eight hours; she can occasionally balance; she

requires the option to sit or stand at will without leaving the workstation; and she must avoid

concentrated exposure to vibration (Tr. 185). There were no limitations on foot controls, and

there were no discussions in ALJ Diamond’s opinion regarding balance or foot controls (Tr. 184-

90). In contrast, ALJ Hellums’ RFC determination implemented only one relevant functional

limitation: Plaintiff can occasionally use foot controls with the bilateral lower extremities (Tr. 25).

ALJ Hellums did not impose any limitations on balance, vibration, or sitting and standing (Id.).

       In ALJ Diamond’s report, she utilized the following information to craft the

aforementioned RFC limitations: Plaintiff’s testimony that she cannot stand because of back pain

and numbness in her feet, as well as her ability to only sit and stand for ten minutes at a time; an

August 2014 report of intense pain radiating down Plaintiff’s back and into her hips, which

worsens with prolonged sitting or standing; a September 2014 report noting “a waddling gait” and

an inability to sit down or stand still due to back pain, and the abnormal gait was documented again

in March 2015; a November 2014 report “alleg[ing] that she has back pain with radiation through


                                                  10
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 11 of 21 PageID #: 1495




her legs, and stated that prolonged standing brings her to tears”; a February 2015 knee x-ray which

documented little left knee degeneration after a July 2014 arthroscopy and chondroplasty surgery;

in May 2015, Plaintiff had “bilateral leg edema . . . further suggesting vascular complications”; a

January 2016 report noting guarded movements between sitting and standing with a limited range

of motion in her lumbar spine; and Plaintiff’s conflicting reports of whether she uses a cane for

ambulatory assistance (Tr. 185-88). 2 These reports assisted in the crafting of the limitations

related to alternating between sitting and standing, as well as the avoidance of vibration (Id.).

However, ALJ Diamond’s report does not explicitly mention any reports which would influence

the balance limitation, and ALJ Diamond never discussed any limitations, reports, or notations

regarding foot controls (Tr. 182-92).

        Included in the opinion weighing was the opinion of State agency medical consultant Dr.

Diosdado Irlandez, M.D., who was awarded considerable weight, and Dr. Irlandez asserted, among

other conclusions, that Plaintiff should avoid concentrated exposure to vibration, and Plaintiff is

able to “stand or walk up to six hours out of an eight-hour day, and sit up to six hours out of an

eight-hour day” (Tr. 189). ALJ Diamond noted that Dr. Irlandez rendered his opinion prior to

documentation that described restrictions to thirty percent of normal lumbar range of motion (Id.).

Additionally, ALJ Diamond awarded some weight to the functional opinion of Plaintiff’s mother-

in-law, where Plaintiff’s mother-in-law stated that Plaintiff had difficulty walking due to leg and

foot swelling, can walk no more than four or five feet before resting, and requires crutches to walk

(Tr. 190).


2   In ALJ Diamond’s opinion, she explicitly cites to the medical documentation in the record before her. However,
    as that record pagination may have changed since ALJ Diamond’s report, the undersigned has omitted the
    citations to avoid confusion of the exhibits in this record.

                                                       11
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 12 of 21 PageID #: 1496




       Before ALJ Hellums was over one thousand pages of documentation, detailing the various

medical visits, results, notations, and opinions.     In his determination, ALJ Hellums clearly

remarked, “While physical examination shows some decreased range of motion in the lumbar

spine and occasional wheezing, routine findings are largely normal: normal gait, intact strength,

intact sensation, normal joint range of motion, and full chest expansion” (Tr. 26) (citing B22F,

B23F, B28F, B30F, B34F). Additionally, the EMG/NCV of the lower extremities was normal

(Id. citing B27F), the interpretation noted that the lumbar spine, hip, and knee active ranges of

motion were normal, and Plaintiff’s gait was normal (Tr. 1187-91). Next, ALJ Hellums remarked

that Plaintiff’s allegations regarding her impairments were not supported by the radiographic

evidence, specifically the MRI of the lumbar spine revealing mild hypertrophic changes, moderate

left paracentral disc herniation, and moderate degenerative changes (Tr. 26). This lack of support

was also due to the imaging of Plaintiff’s knee showing only mild degenerative change (Id.).

Another consideration was the conservative and limited treatment to Plaintiff’s physical

impairments (Id.). Additionally, ALJ Hellums articulated that Plaintiff was classified as morbidly

obese, which may impose limitations on sitting, standing, walking, lifting, carrying, pushing,

pulling, climbing, balance, stooping, and crouching, but ALJ Hellums noted that Plaintiff’s

“obesity was adequately accommodated with the light residual functional capacity” (Tr. 26-27).

       As discussed in more depth below, ALJ Hellums awarded little weight to Nurse Sheffield’s

opinion, stating the limitations noted were extreme compared to all other opinions in the record

(Tr. 29). As for the functional report by Plaintiff’s aunt, it was awarded little weight due to

infrequency of visitation to observe Plaintiff’s impairments, the consideration of whether

Plaintiff’s aunt could be objective, and that Plaintiff’s aunt not being a medical professional (Id.).


                                                 12
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 13 of 21 PageID #: 1497




       While only awarded “some weight”, ALJ Hellums considered the state agency non-

examining consultants, who found mild limitations, and remarked that Plaintiff could sit or stand

and walk for six hours out of an eight-hour work day, but should avoid concentrated exposure to

vibration (Tr. 29); see also (Tr. 211, 225-26). Surprisingly, Dr. Sadler, the State agency non-

examining consultant from the reconsideration stage, remarked that the “[n]ew evidence does not

indicate significantly different limitations than assigned in 2/2/16 ALJ [Diamond’s] decision”

(Tr. 227). Dr. Sadler indicated that Drummond and AR 98-4(6) may apply (Tr. 228-29).

       However, when comparing ALJ Diamond’s determination with ALJ Hellums’ opinion, as

well as the evidence in the record, ALJ Hellums’ decision and explanation that “new and additional

evidence” was present to craft a new RFC was proper. There were several examinations that

displayed normal results, and those that didn’t were properly accounted for in the RFC

determination, specifically the knee pain, the left-sided radiculopathy, and the bilateral neuropathy

of the feet (Tr. 27). The evidence of the radiculopathy and the bilateral neuropathy both provided

a foundation for the limitation requiring occasional use of foot controls (Tr. 27-28).

       Substantial evidence exists in the record to support this determination, as discussed above.

Therefore, the undersigned finds that ALJ Hellums’ opinion comports with applicable law when

deviating from ALJ Diamond’s determination, and Plaintiff is not entitled to relief.

                         Challenge to ALJ Hellums’ RFC Determination

       1. Arguments of the Parties

       In tandem to the Drummond challenge, Plaintiff claims “[t]he ALJ fails to consider

evidence of Chris Taleghani, M.D., of May 18, 2017 indicating antalgic gait” and “[t]he ALJ was

wrong to reject the sit/stand at will option, avoid concentrated exposure to vibration, and


                                                 13
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 14 of 21 PageID #: 1498




occasional balance restrictions identified in the prior ALJ decision” (DN 16 PageID 1456) (citing

Tr. 225-27, 1376). Further, Plaintiff asserts that “the ALJ fails to give proper consideration to the

opinions of APRN Sheffield regarding physical and mental limitations” (Id. at PageID 1457)

(citing Tr. 1367-70, 1372-73). Finally, “the ALJ fails to consider evidence indicating a worsening

in mental state since the prior ALJ decisions” (Id.).

       The United States instead argues that “[t]he ALJ took into account that Plaintiff’s treatment

for her physical conditions had been conservative and limited in nature” (DN 19 PageID 1473).

Turning to the mental impairments and limitations, Defendant claims ALJ Hellums properly

considered the diagnoses, complaints, and medical notes, as well as the conservative treatment

history (Id. at PageID 1474). As for information that was not explicitly discussed by ALJ

Hellums, Defendant claims that ALJ Hellums was not required to “discuss every piece of

evidence” (Id. at PageID 1476) (citing Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 508

(6th Cir. 2006)). Defendant also disputes Plaintiff’s theory that the diagnostic evidence supported

the claim that the back impairment was worsening, not improving (Id.). Defendant argues that

ALJ Hellums properly considered all the evidence in the record, and even if there is support for

greater limitations, the existence of that evidence does not make ALJ Hellums’ determination

unsupported by substantial evidence (Id. at PageID 1476-77).

       2. Discussion

       As discussed earlier in this opinion (supra pp. 7-8), the RFC finding is the Administrative

Law Judge’s ultimate determination of what a claimant can still do despite her physical and mental

limitations. 20 C.F.R. §§ 416.945(a), 416.946(c). The Administrative Law Judge makes this

finding based on a consideration of medical source statements and all other evidence in the case


                                                 14
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 15 of 21 PageID #: 1499




record. 20 C.F.R. §§ 416.929, 416.945(a), 416.946(c). Thus, in making the RFC finding, the

Administrative Law Judge must necessarily assign weight to the medical source statements in the

record and assess the claimant’s subjective allegations. 20 C.F.R. §§ 416.927(c), 416.929(a).

While opinions from treating and examining sources are considered on the issue of RFC, the

Administrative Law Judge is responsible for making that determination. 20 C.F.R. § 416.927(d).

       There is a difference between a medical opinion and an RFC Assessment prepared by the

Administrative Law Judge. The medical opinion is submitted by a medical source and expresses

impairment-related functional limitations.    20 C.F.R. §§ 416.913(a)(2), 416.927(a)(1).        By

contrast, the RFC Assessment is the Administrative Law Judge’s ultimate finding of what the

claimant can still do despite her limitations. 20 C.F.R. §§ 416.945(a), 416.946.

       In assessing a claimant’s RFC, the Administrative Law Judge must necessarily consider

the subjective allegations of the claimant and make findings. 20 C.F.R. §, 416.929; SSR 16-3p.

A claimant's statement that he/she is experiencing pain or other symptoms will not, taken alone,

establish that she is disabled; there must be medical signs and laboratory findings which show the

existence of a medical impairment that could reasonably be expected to give rise to the pain and/or

other symptoms alleged. 20 C.F.R. § 416.929(a). In determining whether a claimant suffers

from debilitating pain and/or other symptoms, the two-part test set forth in Duncan v. Sec’y of

Health & Human Servs., 801 F.2d 847, 853 (6th Cir. 1986), applies. First, the Administrative

Law Judge must examine whether there is objective medical evidence of an underlying medical

condition. If there is, then the Administrative Law Judge must determine: "(1) whether objective

medical evidence confirms the severity of the alleged pain arising from the condition; or (2)

whether the objectively established medical condition is of such severity that it can reasonably be


                                                15
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 16 of 21 PageID #: 1500




expected to produce the alleged disabling pain." Id. When, as in this case, the reported pain

and/or other symptoms suggest an impairment of greater severity than can be shown by objective

medical evidence, the Administrative Law Judge will consider other information and factors which

may be relevant to the degree of pain alleged. 20 C.F.R. § 416.929(c)(3).

       The frequency that Plaintiff has sought treatment for impairments is a factor that may be

considered in assessing her subjective complaints. 20 C.F.R. § 416.929(c)(3)(v). Another factor

that may be considered is whether there are "any inconsistencies in the evidence and the extent to

which there are any conflicts between [Plaintiff’s] statements and the rest of the evidence . . . ".

20 C.F.R. § 416.929(c)(4). Additionally, the medication used to alleviate the alleged pain or other

symptoms may also be considered.         20 C.F.R. § 416.929(c)(3)(iv).      Mild medication and

infrequency of dosages taken by the claimant do not bear out claims of debilitating pain. See

Maher v. Sec’y of Health & Human Servs., 898 F.2d 1106, 1109 (6th Cir. 1989).

       Finally, as this application was filed prior to March 27, 2017, the law is well established

regarding the use of medical opinions and acceptable medical sources. The treating source rule

applies to a “medical opinion” rendered by an “acceptable medical source” who has, or has had,

an ongoing treatment relationship with the claimant. 20 C.F.R. § 416.927(a). Additionally, the

regulations expressly indicate only “acceptable medical sources” are qualified to render “medical

opinions” about the nature and severity of a claimant's impairment, including limitations or

restrictions imposed by the impairment. 20 C.F.R. §§ 416.913(a), 416.927(a). The regulations

do not classify nurse practitioners as “acceptable medical sources.” 20 C.F.R. § 416.902(a)(7).




                                                16
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 17 of 21 PageID #: 1501




       In the present case, Plaintiff argues that ALJ Hellums failed to properly consider Dr. Chris

Taleghani’s report, including a notation of antalgic gait (DN 16 PageID 1456).            However,

ALJ Hellums cites to Dr. Taleghani’s report (listed as Exhibit B34F) when discussing that Plaintiff

“treats her hypertension and high cholesterol with maintenance medication with little to no

resultant symptomology” and when stating, “While physical examination shows some decreased

range of motion in the lumbar spine and occasional wheezing, routine findings are largely normal:

normal gait, intact strength, intact sensation, normal joint range of motion, and full chest

expansion” (Tr. 22, 26). Additionally, Dr. Taleghani stated that he thought Plaintiff “need[ed] to

complete physical therapy, [and . . .] obtain an EMG of the lower extremities” (Tr. 1376). Plaintiff

did obtain an EMG, and ALJ Hellums noted that the results were normal (Tr. 26) (citing Tr.

1187-91). Therefore, ALJ Hellums appropriately considered Dr. Taleghani’s documentation.

       Nurse Sheffield, as noted above, was not considered an acceptable medical source at the

time the application was filed. 20 C.F.R. §§ 416.902(a)(7)., 416.927. As ALJ Hellums explicitly

explained, Nurse Sheffield was awarded little weight as she was not an acceptable medical source

and “[t]he physical and mental limitations provided are extreme in comparison to the . . . mild

findings on both physical and mental examination” (Tr. 29). In her report, Nurse Sheffield stated

that Plaintiff could sit, stand, and walk less than two hours per eight-hour work day, that Plaintiff

needed a ten minute walk every ten to fifteen minutes, that Plaintiff must spent at least half of an

eight-hour work day with her legs elevated above her heart, and that Plaintiff cannot sit in the same

position for more than five to ten minutes (Tr. 1368-70). As for the mental health notations, ALJ

Hellums properly noted that Nurse Sheffield is not a mental health professional and awarded little

weight to her opinion as a whole (Tr. 29).


                                                 17
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 18 of 21 PageID #: 1502




       Finally, ALJ Hellums, at step three of the process, considered Listings 12.04 and 12.06,

which pertain to Plaintiff’s mental impairments (Tr. 23). ALJ Hellums echoed the opinions of

the State agency consultants, who found mild limitations in the paragraph “B” criteria for these

listings (Tr. 23-25); see also (Tr. 208, 223). Further, ALJ Hellums discussed the diagnoses of

depression and anxiety, but state that “[m]ental status examination does not fully corroborate the

claimant’s allegations. Treatment records note a flat/depressed affect and mild anxiety, but do

not record any significant psychological abnormalities on examination” (Tr. 27). Additionally,

ALJ Hellums remarked that Plaintiff’s mental health treatment “has been conservative and limited

to antidepressant medication and counseling. . . . There have been no inpatient admissions” (Id.).

       Therefore, the undersigned finds that ALJ Hellums comported with applicable law, and his

determination is supported by substantial evidence.       ALJ Hellums properly considered the

opinions of Dr. Taleghani and Nurse Sheffield, as well as fully analyzing and discussing Plaintiff’s

mental impairments. As such, Plaintiff is awarded no relief under this challenge.

                                    Challenge to Finding No. 9

       1. Arguments of the Parties

       Plaintiff’s last challenge to ALJ Hellums’ determination, stemming from the RFC

challenge above, is the claim that ALJ Hellums’ reliance upon the vocational expert’s testimony

was erroneous, due to an improper RFC (DN 16 PageID 1458-59). Taking Plaintiff’s Finding

No. 4 argument as correct, arguendo, then ALJ Hellums’ hypothetical questioning posed to the

vocational expert would not have been applicable to someone with Plaintiff’s “appropriate” RFC

(Id.); see also Varley v. Sec. of Health & Hum. Servs., 820 F.2d 777, 779 (6th Cir. 1987).




                                                18
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 19 of 21 PageID #: 1503




       In response to this argument, Defendant claims, “Because the ALJ did not err in assessing

Plaintiff’s RFC [. . .], the ALJ properly relied on the vocational expert’s testimony in response to

a hypothetical question that indicated the RFC limitations that he ultimately assessed in order to

find that Plaintiff could perform a significant number of jobs in the economy, and thus, was not

disabled” (DN 19 PageID 1482).

       2. Discussion

       At the fifth step of the sequential analysis, a vocational expert's testimony must be based

on a hypothetical question which accurately portrays the claimant's physical and mental

impairments. Varley, 820 F.2d at 779. A hypothetical question is not erroneous where at least

one doctor substantiates the information contained therein. Hardaway v. Sec’y of Health & Hum.

Servs., 823 F.2d 922, 927-28 (6th Cir. 1987) (per curiam). Furthermore, there is no requirement

that the ALJ's hypothetical question to the vocational expert reflect the claimant's unsubstantiated

complaints. David v. Sec’y of Health & Hum. Servs., 915 F.2d 186, 189 (6th Cir. 1990). It is

the Commissioner’s job to evaluate the trustworthiness of the vocational expert's testimony. Sias

v. Sec’y of Health & Human Servs., 861 F.2d 475, 480 (6th Cir. 1988) (per curiam). A vocational

expert's testimony can constitute substantial evidence to support the ALJ’s finding that a plaintiff

is capable of performing a significant number of jobs existing in the local, regional, and national

economies, Bradford v. Sec’y, Dep't. of Health & Hum. Servs., 803 F.2d 871, 874 (6th Cir. 1986)

(per curiam), so long as the vocational expert's testimony is based on a hypothetical question which

accurately portrays the plaintiff's physical and mental impairments. Varley, 820 F.2d at 779.




                                                19
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 20 of 21 PageID #: 1504




       As described above, ALJ Hellums’ RFC determination was supported by substantial

evidence. Supra pp. 13-14, 18. Thus, the questioning posed to the vocational expert was proper,

and the responses regarding occupations and limitations is supported by substantial evidence.

Therefore, Plaintiff’s argument is unpersuasive.

                                            Conclusion

       As the Court noted previously, “[a]s long as substantial evidence supports the

Commissioner’s decision, we must defer to it, even if there is substantial evidence in the record

that would have supported an opposite conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004). Regardless of how this Court may view the evidence, it is not this

Court’s place to re-try or re-evaluate the findings of ALJ Hellums. 42 U.S.C. § 405(g). Rather,

this Court is only to find if substantial evidence exists to support the ALJ’s decision and if ALJ

Hellums followed the applicable law. (Id.). After reviewing the record, the Court concludes that

the ALJ’s determination is supported by substantial evidence in the record and correctly followed

the applicable law. Therefore, Plaintiff is not entitled to relief with regard to her challenge.




                                                 20
Case 1:20-cv-00052-HBB Document 20 Filed 03/31/21 Page 21 of 21 PageID #: 1505




                                     ORDER

      IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

      IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.




            March 31, 2021



Copies:     Counsel of Record




                                        21
